            Case 5:20-cv-04001-MAK Document 23 Filed 03/08/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JEFFREY HERNANDEZ                              : CIVIL ACTION
                                                :
                       v.                       : NO. 20-4001
                                                :
 ERIC TICE, et al.                              :

                                             ORDER

       AND NOW, this 8th day of March 2021, upon considering the Petition for a writ of habeas

corpus under section 2254 (ECF Doc. No. 1), Response (ECF Doc. No. 19), no timely Reply under

our December 7, 2020 Order (ECF Doc. No. 18), and for reasons in the accompanying

Memorandum, it is ORDERED:

       1.       We DENY and DISMISS the Petition for a writ of habeas corpus (ECF Doc. No.

1) with prejudice;

       2.       We DENY a certificate of appealability; and,

       3.       The Clerk of Court shall close this case.




                                                      ____________________________
                                                      KEARNEY, J.
